Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I). Claims 1-3 and 6-8 drawn to a method comprising mixing PP-polyamide, carrier fluid and optional emulsion stabilizer, classified in C08K 3/013+.
II). Claims 4 and 5, drawn to a method comprising mixing PP-polyamide, carrier fluid, thermoplastic polymer (polyamide) and optional emulsion stabilizer, classified in C08L 2205/02+.
III). Claim 9, 16 and 17, drawn to a composition comprising particles containing a PP-polyamide, classified in C08L 2666/70+.
IV). Claims 10 and 11, drawn to a composition comprising particles containing a PP-polyamide and a thermoplastic polymer (polyamide), classified in C08L 23/00+.
V). Claims 12-15 and 19, drawn to a composition comprising particles containing a PP-polyamide and an emulsion stabilizer (nanoparticles), classified in C08L 2666/58+.
VI). Claim 18, drawn to a method comprising depositing a composition containing a PP-polyamide and optionally a thermoplastic polymer, classified in B33Y 10/00+.
VII). Claim 20, drawn to a composition comprising particles containing a PP-polyamide, an emulsion stabilizer (nanoparticles) and a thermoplastic polymer, classified in C08L 22205/14+.

The inventions are independent or distinct, each from the other because:
Inventions I with II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as is, in and of itself, without the presence of additional materials that would react in-situ to produce mutually exclusive final products and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions III with each of IV, V and VII are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as is, in and of itself, without the presence of additional materials that would react in-situ to produce mutually exclusive final products and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Invention III-V/VII and I or VI are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products are governed by a specific circularity and can be produced by a different process (e.g., solvent precipitation) and used in a different process (e.g., injection molding process).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their recognized divergent subject matter.  

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The inventions have acquired a separate status in the art in view of their different classification 

Claims 1-20 are generic to the following disclosed patentably distinct species:
The pigment selected from claim 6.
The pigment species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Claims 1-8 are generic to the following disclosed patentably distinct species:
The carrier fluid selected from the species, e.g., per [0094].
The carrier fluid species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Claims 1-8, 12-15, 19 and 20 are generic to the following disclosed patentably distinct species:
The emulsion stabilizer (nanoparticles) selected from the species, e.g., per [0097-0101].
The emulsion stabilizer (nanoparticles) species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Claims 4, 5, 10, 11 and 20 are generic to the following disclosed patentably distinct species:
The thermoplastic polymer selected from the species, e.g.,  per [0080].
The thermoplastic polymer species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
If Group I is elected, the claims are further generic to the following disclosed patentably distinct species: 
a mixture comprising PP-polyamide and carrier fluid; and
a mixture comprising PP-polyamide, carrier fluid and emulsion stabilizer. 
The mixture species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
If Group II is elected, the claims are further generic to the following disclosed patentably distinct species: 
A mixture comprising PP-polyamide, carrier fluid and a thermoplastic polymer (being interpreted as a polyamide per claim 5, unless otherwise indicated); and
A mixture comprising PP-polyamide, carrier fluid, a thermoplastic polymer (being interpreted as a polyamide per claim 5, unless otherwise indicated) and emulsion stabilizer. 
The mixture species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as appropriate above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Due to the complexity of the claimed subject matter, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765